DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,559,625 in view of Huang et al. (US 2016/0268506, of record). 
Regarding claim 1 of the instant application, claims 1 and 4 of U.S. Patent No. 10,559,625 discloses a method for forming vertical crossbar resistive random access memory (RRAM) cells, the method comprising: forming a substantially U-shaped bottom electrode over a substrate, filling the U-shaped bottom electrode with a first conductive material, depositing a high-k material, and forming a top electrode such that active areas of the RRAM cells are vertically aligned.  U.S. Patent No. 10,559,625 does not disclose an interior area of the U-shaped bottom electrode is completely filled with the first conductive material, and the high-k material in direct contact with sidewalls of the U-shaped bottom electrode.  However, Huang et al. discloses a method comprising completely filling an interior area of the U-shaped bottom electrode (318,318’,320,322,322’) with a first conductive material (1102,1102’), and the high-k material (310,310”) in direct contact with sidewalls of the U-shaped bottom electrode.  Note Figures of .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0268506, of record).
Huang et al. discloses, as shown in Figures, a method for forming vertical crossbar resistive random access memory (RRAM) cells, the method comprising:
	forming a substantially U-shaped bottom electrode (318,318’,320,322,322’) over a substrate (not shown, [0024]);
	completely filling an interior area of the U-shaped bottom electrode with a first conductive material (1102,1102’); 
disposing a high-k material (310,310”) in direct contact with sidewalls of the U-shaped bottom electrode; and
	forming a top electrode (334,334’) such that active areas of the RRAM cells are vertically aligned.

Allowable Subject Matter
5.	Claims 2 and 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims 12-20 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 2 and 4-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method for forming vertical crossbar resistive random access memory (RRAM) cells comprising capping the U-shaped bottom electrode with a dielectric cap, wherein sidewalls of the dielectric cap directly contact the high-k material, as recited in claim 2; the claimed method for forming vertical crossbar resistive random access memory (RRAM) cells comprising completely filling an interior area defined by the bottom electrode with a first conductive material, depositing a high-k material in direct contact with sidewalls of the bottom electrode, forming a top electrode such that active areas of the RRAM cells are vertically aligned, capping the bottom electrode with a dielectric cap, wherein sidewalls of the dielectric cap directly contact the high-k material, in combination with the remaining claimed limitations of claim 12.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897